PER CURIAM.
David W. Slaughter, executor of the estate of Louis M. Slaughter, appeals the district court’s order granting Defendants’ motion for summary judgment on his wrongful death action. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Slaughter v. Barton, No. CA-02-60-6 (W.D.Va. June 25, 2003; Aug. 8, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED